DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gopalapura (U.S Pub # 20170235763).
With regards to claim 1, Gopalapura discloses a method of protecting data in a hybrid cloud that includes cloud storage as a cloud-based storage system and local storage as a storage system provided by a provider different from a provider providing the cloud storage, the method comprising: 
allowing the local storage to generate a backup area as a storage area to which data written in an online volume is backed up ([0047] local storage 122a-c that is incorporated into or directly attached to the host machine and/or appliance to be managed as part of a storage pool); 
allowing the local storage to associate the generated backup area with a server system that provides access from the local storage to the cloud storage ([0047] virtualization environment that connects local storage to cloud storage. [0049] CVMs may run as virtual machines on the various host machines and work together to form a 
allowing the local storage to receive a write request specifying the online volume, write the data contained in the write request to the online volume, and back up the data in the backup area ([0057] user VMs may send data to the VFS using write requests and their associated parameters); and 
allowing the local storage to write data backed up in the backup area to the cloud storage by transmitting the data to the server system from the backup area ([0250] backing up data stored on a virtualized file server to cloud-based storage).
Claim 14 corresponds to claim 1 and is rejected accordingly.
With regards to claim 2, Gopalapura further discloses:
wherein the local storage associates a target address as an address to a first logical volume provided by a first physical computer with the backup area ([0061] user VMs may determine the IP address of each of the host machines 201 or FSVMs), 
wherein the server system is a cluster system based on a plurality of physical computers including the first physical computer, and when receiving data for the first logical volume, the server system transmits the data to the cloud storage ([0188] storage items used by the existing FSVMs may be stored on storage devices that can include one or more of the cloud storage 126. [0250] transmit to cloud-based storage), 
wherein the local storage stores shared information that contains the target address and is shared by the local storage and the server system ([0061] the name 
wherein the target address specified from the shared information is inherited from the first physical computer to a second logical volume provided by the second physical computer during an error recovery that includes fail-over from the first physical computer to a second physical computer and is performed when the first physical computer malfunctions ([0096] when a CVM fails, a CVM on another host machine may take over operations for the failed CVM. Further, when an FSVM fails, an FSVM on another host machine may take over the network address and CVM or volume group that were being used by the failed FSVM. Fig. 3b), and 
wherein the local storage designates the target address during transmission of data backed up in the backup area to the server system ([0059] When a user application executing in a user VM 105a on one of the host machines 201a initiates a storage access operation, such as reading or writing data, the user VM 105a may send the storage access operation in a request to one of the FSVMs 170a-c on one of the host machines 201a-c. The client may cache the address on which the file or folder is located).
With regards to claim 3, Gopalapura further discloses:
wherein the fail-over includes migration of a virtual machine from the first physical computer to the second physical computer ([0263] for each storage resource associated with the first FSVM, migrate the storage resource to the second FSVM), and 
wherein the target address is inherited from the first physical computer to the second physical computer due to the migration ([0264] take over an IP address .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalapura (U.S Pub # 20170235763) in view of Dayal (U.S Pat # 11086545).
With regards to claim 4, Gopalapura does not disclose however Dayal discloses:
wherein the local storage generates a journal including data written to the online volume and being associated with management information of the data and stores the journal in the backup area ([Col. 4 lines 16-44] creates local per-VM snapshot to be uploaded to a cloud object store such as object store server), 
wherein, for each journal, the management information contains information indicating a storage destination address of data in the journal and information containing a journal number signifying an order of the data ([Col. 40 lines 1-34] order of snapshots. [Col. 16 lines 18-38] Fig. 7 snapshot id), 
wherein the local storage transmits, to the server system, a journal containing data untransmitted to the server system ([Col. 4 lines 16-44] snapshots are generated as delta representations that only includes data modified since the last backup), and 

	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Gopalapura by the snapshot system of Dayal to record data that has been modified since a last backup.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage cloud snapshots and primary snapshots together (Dayal [Col. 1 lines 35-40]).
	With regards to claim 5, Gopalapura does not disclose however Dayal discloses:
wherein a management system connected to the server system monitors data transfer from the server system to the cloud storage, thereby managing a journal number of a journal containing data last transferred from the server system to the cloud storage ([Col. 5 lines 1-15] the last cloud snapshot uploaded is the base snapshot based on its point of time. [Col. 16 lines 18-38] snapshot id and cloud status).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Gopalapura by the snapshot system of Dayal to record data that has been modified since a last backup.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage cloud snapshots and primary snapshots together (Dayal [Col. 1 lines 35-40]).
With regards to claim 6, Gopalapura does not disclose however Dayal discloses:

wherein for each journal, the management information contains information indicating a storage destination address of data in the journal and information containing a journal number signifying an order of the data ([Col. 40 lines 1-34] order of snapshots. [Col. 16 lines 18-38] Fig. 7 snapshot id), and 
wherein the local storage transmits, to the server system, data in each of one or more journals containing data untransmitted to the server system, in chronological order of journals ([35 Col. 4 lines 16-44] upload to the cloud. [Col. 9 lines 48-67] successive snapshots based on when it was created. [Col. 16 lines 18-38] Fig. 7 job id).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Gopalapura by the snapshot system of Dayal to record data that has been modified since a last backup.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage cloud snapshots and primary snapshots together (Dayal [Col. 1 lines 35-40]).
With regards to claim 7, Gopalapura does not disclose however Dayal discloses:
wherein a management system connected to the server system manages a chronological order of journals transferred to the server system by monitoring data transfer from the local storage to the server system ([Col. 5 lines 1-15] the last cloud snapshot uploaded is the base snapshot based on its point of time).

	One of ordinary skill in the art would have been motivated to make this modification in order to manage cloud snapshots and primary snapshots together (Dayal [Col. 1 lines 35-40]).
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalapura (U.S Pub # 20170235763) in view of Yin (U.S Pub # 20200250151).
With regards to claim 8, Gopalapura further discloses:
wherein the backup area includes the online volume as a primary volume and a secondary volume that forms a volume pair with the online volume ([0079] volume groups 368 and 369).
Gopalapura does not disclose however Yin discloses:
wherein when receiving a first snapshot acquisition request for the online volume, the local storage places the volume pair in a suspension state ([0060] may set into a frozen state), 
wherein the suspension state suspends copying of data to the secondary volume even if the data is written to the online volume ([0060] frozen state), 
wherein, out of data in the same secondary volume as the online volume at the time when the volume pair enters the suspension state, the local storage transmits data unreflected in the server system and a second snapshot acquisition request to the server system ([0059] a first snapshot at a first point in time and a second snapshot that may correspond to a second point in time subsequent to the first point in time. [0060] 
wherein the local storage receives a completion response to the second snapshot acquisition request from the server system that receives the second snapshot acquisition request and transmits all of the unreflected data to the cloud storage ([0060] transfer only data associated with virtual blocks stored on a virtual disk that have changed since the last snapshot was taken. [0079] release from frozen state).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Gopalapura by the snapshot system of Yin to backup new data to the cloud that has not been previously backed up.
	One of ordinary skill in the art would have been motivated to make this modification in order so updates may be written to a separate file (Yin [0047]).
	With regards to claim 13, Gopalapura further discloses:
wherein the local storage associates a target address, that is an address to the first logical volume provided by the first physical computer, with the secondary volume ([0061] user VMs may determine the IP address of each of the host machines 201 or FSVMs and creates a mapping of addresses), 
wherein the server system is a cluster system based on a plurality of physical computers including the first physical computer and, when receiving data for the first logical volume, transmits the data to the cloud storage ([0188] storage items used by 
wherein the local storage stores shared information, that is information that contains the target address and is shared by the local storage and the plurality of physical computers of the server system ([0061] the name service that has IP address mappings may be located on one or more of the host machines), 
wherein the target address identified from the shared information is inherited from the first physical computer to a logical volume provided by the second physical computer in the fail- over from the first physical computer to the second physical computer, being performed when the first physical computer malfunctions ([0096] when a CVM fails, a CVM on another host machine may take over operations for the failed CVM. Further, when an FSVM fails, an FSVM on another host machine may take over the network address and CVM or volume group that were being used by the failed FSVM. Fig. 3b), and 
wherein the local storage specifies the target address when data copied to the secondary volume is transmitted to the server system ([0059] When a user application executing in a user VM 105a on one of the host machines 201a initiates a storage access operation, such as reading or writing data, the user VM 105a may send the storage access operation in a request to one of the FSVMs 170a-c on one of the host machines 201a-c. The client may cache the address on which the file or folder is located).
s 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalapura (U.S Pub # 20170235763) in view of Yin (U.S Pub # 20200250151) and in further view of Dayal (U.S Pat # 11086545).
With regards to claim 9, Gopalapura does not disclose however Dayal discloses:
wherein the local storage generates a journal that contains data written to the online volume and is associated with management information about the data ([Col. 4 lines 16-44] creates local per-VM snapshot to be uploaded to a cloud object store such as object store server), 
wherein, for each journal, the management information contains information representing a storage destination address of data in the journal and information representing a journal number signifying an order of the data ([Col. 40 lines 1-34] order of snapshots. [Col. 16 lines 18-38] Fig. 7 snapshot id), 
wherein the local storage transmits, to the server system, a journal containing data untransmitted to the server system ([Col. 4 lines 16-44] snapshots are generated as delta representations that only includes data modified since the last backup), and 
wherein the server system transfers, to the cloud storage, data in each of one or more journals unreflected in the cloud storage in ascending order of journal numbers ([Col. 4 lines 16-44] upload to the cloud. [Col. 16 lines 18-38] Fig. 7 snapshot id).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Gopalapura and Yin by the snapshot system of Dayal to record data that has been modified since a last backup.

	With regards to claim 10, Gopalapura does not disclose however Dayal discloses:
wherein the second snapshot acquisition request is a marker contained as one type of data in a journal transferred to the server system ([Col. 16 lines 18-38] Fig. 7 snapshot id).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Gopalapura and Yin by the snapshot system of Dayal to record data that has been modified since a last backup.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage cloud snapshots and primary snapshots together (Dayal [Col. 1 lines 35-40]).
	With regards to claim 11, Gopalapura does not disclose however Dayal discloses:
wherein a management system connected to the server system monitors a data transfer from the server system to the cloud storage and thereby manages a journal number of a journal containing data last transferred from the server system to the cloud storage ([Col. 5 lines 1-15] the last cloud snapshot uploaded is the base snapshot based on its point of time. [Col. 16 lines 18-38] Fig. 7 snapshot id).

	One of ordinary skill in the art would have been motivated to make this modification in order to manage cloud snapshots and primary snapshots together (Dayal [Col. 1 lines 35-40]).
	With regards to claim 12, Gopalapura does not disclose however Dayal discloses:
wherein a management system connected to the server system monitors journal transfer from the local storage to the server system and thereby manages a chronological order of journals transferred to the server system ([Col. 4 lines 16-44] upload to the cloud. [Col. 9 lines 48-67] successive snapshots based on when it was created. [Col. 16 lines 18-38] Fig. 7 job id).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Gopalapura and Yin by the snapshot system of Dayal to record data that has been modified since a last backup.
	One of ordinary skill in the art would have been motivated to make this modification in order to manage cloud snapshots and primary snapshots together (Dayal [Col. 1 lines 35-40]).
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166